Title: To James Madison from John D. Hunter, 15 October 1824
From: Hunter, John D.
To: Madison, James


        
          Dear Sir,
          Philadelphia. Oct. 15th 1824.
        
        I was in Virginia during the latter part of the summer; I had such engagements that I could not call on you. I had business through Richmond; and left Orange County to the left hand. I regretted not to call to see you.
        My publisher in this country treated me with much injury. I directed a number of names of persons to whom copies of my book were to be sent. I was gone to Europe and did not attend to it myself. I find the mortification that not many copies were sent, to those which I ordered free of expense. I fear you are among those neglected. I send this to enquire. If not will you let me know?
        
        I have brought many various seeds from England. I wish to have sent you some of them. Mr. Coke of Norfolk where I spent some weeks furnished me with many; and among them some White decanter turnip seeds. Many of the turnips measured thirty inches circumference. Will you accept from me a few? Will you remember me kindly to Your Lady; I never forget people who treat me kindly. I have ⟨a⟩ new Machine for dressing flax without watering and other valuable mechanic improvements. I hope to embark for the Western Country in a few weeks. Believe me your friend with great regard.
        
          John D. Hunter
        
        
          P.S. My address is Mrs. Linn’s No. 98 South third st Philadelphia.
        
      